DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because it has more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in paragraph [0022] on page 11, “0.40 ≤ a ≤ 0.45)” should be change to “0.40 ≤ a ≤ 0.45”; in paragraph [0031] on page 15, next to last line of the paragraph, “fixed beg heat exchanger reactor” should be changed to “fixed bed heat exchanger reactor”.  Throughout the specification, it is unclear if the “[-]”, as in “a: Porosity of catalyst packed bed [-]” is used to indicate that there is no unit for “a”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the instant claim 1, for the limitation “where “a” represents porosity [-] of the catalyst packed bed”, it is unclear what is required by “[-]”; it is also unclear what is the porosity of the catalyst packed bed, is it just the voids that are not occupied by the catalyst particles in the catalyst bed or the porosity inside the catalyst particles, or both.  Conventionally, porosity is expressed as a percentage or as a ratio of volume; it is unclear if the pore volume is the volume for just the pores inside the catalyst particles.
In the instant claim 3, it is unclear what is required by “the bromine compound in an outlet of the reactor has a conversion of 90% or more”, does this require that at least 90% of the bromine compound that is supplied to the reactor would convert to bromine or some of the bromine compound must be present in the outlet of the reactor.
For the instant claim 6, when the reactor is an adiabatic reactor, i.e. no heat is transferred into or out of the reactor and the process is known to be exothermic, the reaction temperature would increase, it is unclear when and where the reaction temperature is measured for the L1 calculation.
In the instant claim 7, when the reactor includes two or more catalyst packed beds connected in series, it is unclear how the “a” and “L1” would be calculated, are they calculated for each bed and they must meet the inequalities (1) and (2) and formula (3) for each bed, or the average values for all beds must meet the inequalities (1) and (2) and formula (3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 16, 2022